Exhibit 10.6


Option No. _____




ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)




Name of Participant:        
Grant Date:        
Number of Shares Subject to Option:         
Option Price:         
Type of Option:         
Expiration Date:         




THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”) is made effective as of the ___ day of ______________, ____ (the
“Grant Date”) between Atlantic Capital Bancshares, Inc., a Georgia corporation
(the “Company”), and ___________________, an Employee of the Company or an
Affiliate (the “Participant”).
R E C I T A L S :


In furtherance of the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as it may be amended (the “Plan”), and in consideration of
the services of the Participant and such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
the Participant hereby agree as follows:
1.Incorporation of Plan. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, a copy of which is delivered herewith or
has been previously provided to the Participant and the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern, unless the Administrator determines otherwise. Unless otherwise
defined herein, capitalized terms in this Agreement shall have the same
definitions as set forth in the Plan.
2.    Grant of Option; Term of Option. Subject to the terms of this Agreement
and the Plan, the Company hereby grants the Participant, as a matter of separate
inducement and agreement in connection with his or her employment with or
service to the Company, and not in lieu of any salary or other compensation for
his or her services, the right and option (the “Option”) to purchase all or any
part of an aggregate of ___________ (______) shares (the “Shares”) of the Common
Stock (the “Common Stock”), at a purchase price (the “Option Price”) of
___________ Dollars ($______) per Share. The Option to purchase ___________
(____) of the Shares shall be designated as an


Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018

--------------------------------------------------------------------------------




Incentive Option. The Option to purchase ____________ (____) of the Shares shall
be designated as a Nonqualified Option. To the extent that the Option is
designated as an Incentive Option and such Option does not qualify as an
Incentive Option, the Option (or portion thereof) shall be treated as a
Nonqualified Option. Except as otherwise provided in the Plan, the Option will
expire if not exercised in full before __________ ___, _____ (the “Expiration
Date”) (such term commencing with the Grant Date and ending on the Expiration
Date being referred to as the “Option Period”).
3.    Exercise of Option.
(a)    The Option shall become exercisable on the date or dates and subject to
such conditions set forth in the Plan, this Agreement and Schedule A, which is
attached hereto and expressly made a part of this Agreement. Notwithstanding
anything to the contrary herein, the Protective Covenants contained in the
Agreement between the Participant and the Company dated _____________, 20____
(the “Employment Agreement”), a copy of which is attached hereto as Schedule B
and incorporated herein by reference, shall remain in full force and effect
according to their terms regardless of whether the Participant’s rights under
this Agreement have vested or not or have been forfeited or not.
(b)    To the extent that the Option is exercisable but is not exercised, the
Option shall accumulate and be exercisable by the Participant in whole or in
part at any time prior to expiration of the Option, subject to the terms of the
Plan and this Agreement. Upon the exercise of the Option in whole or in part,
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, and satisfaction of such other conditions as may be established
by the Administrator, the Company shall promptly deliver to the Participant a
certificate or certificates for the Shares purchased. The total number of Shares
that may be acquired upon exercise of the Option shall be rounded down to the
nearest whole share. Payment of the Option Price may be made in cash or cash
equivalent; provided that, except where prohibited by the Administrator or any
Applicable Law (and subject to such terms and conditions as may be established
by the Administrator), payment may also be made (i) by delivery (by either
actual delivery or attestation) of shares of Common Stock owned by the
Participant for such time period, if any, as may be determined by the
Administrator; (ii) by shares of Common Stock withheld upon exercise; (iii) by
delivery of written notice of exercise to the Company and delivery to a broker
of written notice of exercise and irrevocable instructions to promptly deliver
to the Company the amount of sale or loan proceeds to pay the Option Price; (iv)
by such other payment methods as may be approved by the Administrator and which
are acceptable under Applicable Law; or (v) by any combination of the foregoing
methods. Shares delivered or withheld in payment of the Option Price shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee.
(c)    Limitation on Incentive Options. In no event shall there first become
exercisable by the Participant in any one calendar year Incentive Options
granted by the Company or any Parent or Subsidiary with respect to shares having
an aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000. To the extent that any Incentive Options are
first exercisable by the Participant in excess of such limitation, the excess
shall be considered a Nonqualified Option.




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
2

--------------------------------------------------------------------------------




4.    Effect of Change of Control.
(a)    Notwithstanding any other provision in the Plan to the contrary (and
unless otherwise required pursuant to Code Section 409A), the following
provisions shall apply in the event of a Change of Control:
(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Option (or in which the Company
is the ultimate parent corporation and does not continue the Option) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Option outstanding immediately prior
to the Change of Control event, the Option shall become fully vested and
exercisable, whether or not then otherwise vested and exercisable.
(ii)    Further, in the event that the Option is substituted, assumed or
continued as provided in Section 4(a) herein, the Option will nonetheless become
vested and exercisable in full, if the employment or service of the Participant
is terminated within six months before (in which case vesting shall not occur
until the effective date of the Change of Control) or one year (or such other
period after a Change of Control as may be stated in the Participant’s
employment, change of control, consulting or other similar agreement, if
applicable) after the effective date of a Change of Control if such termination
of employment or service (i) is by the Company not for Cause or (ii) is by the
Participant for Good Reason. For clarification, for the purposes of this Section
4, the “Company” shall include any successor to the Company.
(iii)    Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to a
Participant upon a Change of Control as defined in the Plan.
(b)    For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
3

--------------------------------------------------------------------------------




immediately after such transaction, or (B) the sale or disposition of all or
substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)
For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 4(b), in the event that the
Option is deemed to be deferred compensation subject to (and not exempt from)
the provisions of Code Section 409A, then distributions related to the Option to
be made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
5.    Effect of Termination of Employment or Service. The Option shall not be
exercised unless the Participant is, at the time of exercise, an Employee and
has been an Employee continuously since the date the Option was granted, subject
to the following:
(a)    The employment or service relationship of the Participant shall be
treated as continuing intact for any period that the Participant is on military
or sick leave or other bona fide leave of absence, provided that the period of
such leave does not exceed 90 days, or, if longer, as long as the Participant’s
right to reemployment is guaranteed either by statute or by contract. The
employment or service relationship of the Participant shall also be treated as
continuing intact while the Participant is not in active service because of
Disability. The Administrator shall have sole authority to determine whether the
Participant has incurred a Disability, and, if applicable, the Participant’s
Termination Date.
(b)    Subject to the terms of Section 3(c) of the Plan, if the employment or
service of the Participant is terminated because of Disability, death, Good
Reason (as defined in the




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
4

--------------------------------------------------------------------------------




Participant’s Employment Agreement with the Company and/or Atlantic Capital Bank
(the “Bank”), or, if there is no Employment Agreement defining Good Reason, as
defined in Section 5(b) of this Agreement) or Retirement, any portion of the
Option that is unexercised and unvested on the Participant’s Termination Date
shall immediately vest and become exercisable. The Option must be exercised, if
at all, prior to the close of the Option Period. In the event of the
Participant’s death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession. The Option shall cease to qualify for favorable income
tax treatment as an incentive stock option under Code Section 422 if (and to the
extent) the Option is exercised for Shares (i) more than three months after the
date the Participant ceases to be an Employee for any reason other than death or
Disability, or (ii) more than 12 months after the date the Participant ceases to
be an Employee by reason of Disability.
For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;
(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.
(c)    If the employment or service of the Participant is terminated for any
reason other than Disability, death, Good Reason, Retirement or for Cause, the
Option may be exercised to the extent vested and exercisable on the
Participant’s Termination Date. Any unvested portion of the Option shall
terminate on the Termination Date. The Option must be exercised, if at all,
prior to the first to occur of the following, whichever shall be applicable: (X)
the close of the period of three months next succeeding the Termination Date; or
(Y) the close of the Option Period. If the Participant dies following such
termination of employment or service and prior to the earlier of the dates
specified in (X) or (Y) of this Section 5(c), the Participant shall be treated
as having died while employed under Section 5(b) (treating for this purpose the
Participant’s date of termination of employment or service as the Termination
Date). In the event of the Participant’s death, the Option shall be exercisable
by such person or persons as shall have acquired the right to exercise the
Option by will or by the laws of intestate succession.




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
5

--------------------------------------------------------------------------------




(d)    If the employment or service of the Participant is terminated for Cause,
the Option shall lapse and no longer be exercisable as of the Participant’s
Termination Date, as determined by the Administrator. The determination of
“Cause” shall be made by the Administrator and such determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and the Option, the Participant’s employment or service
shall be deemed to have terminated for Cause if, after the Participant’s
employment or service has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Administrator, a termination
for Cause.
6.    No Right of Continued Employment or Service; Forfeiture of Option; No
Right to Future Awards. Neither the Plan, this Agreement, the grant of the
Option nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employ or service of the Company or an
Affiliate or to interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement or as may be
determined by the Administrator, all rights of the Participant with respect to
the Option shall terminate upon termination of the Participant’s employment or
service with the Company or an Affiliate. The Participant acknowledges and
agrees that the Company has no obligation to advise the Participant of the
expiration of the Option. The grant of the Option does not create any obligation
to grant further awards.
7.    Nontransferability of Option. To the extent that this Option is designated
as an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession, or, in the Administrator’s discretion, such transfers as
may otherwise be permitted in accordance with Treasury Regulation Section
1.421-1(b)(2) or Treasury Regulation Section 1.421-2(c) or any successor
provisions thereto. To the extent that this Option is designated as a
Nonqualified Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws of intestate
succession, except for transfers if and to the extent permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act. Except as may be permitted by the preceding sentences, the
Option shall be exercisable during the Participant’s lifetime only by him or by
the Participant’s guardian or legal representative. The designation of a
beneficiary in accordance with the Plan does not constitute a transfer.
8.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Option, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Company, including but not limited to any restrictive covenants contained in
such agreements, which shall remain in full force and effect and enforceable in
accordance with their terms. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
6

--------------------------------------------------------------------------------




9.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement and agrees to be bound by their terms and conditions.
(b)    Tax Consequences. The Participant acknowledges that he or she is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with the Option (including but not limited to any taxes
arising under Code Section 409A), and the Company shall not have any obligation
to indemnify or otherwise hold the Participant harmless from any or all such
taxes. The Participant further acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
10.    Restrictions on Option and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of the
Shares subject to the Option, or the grant of any benefit pursuant to the terms
of the Plan, the Company may require the Participant or other person to become a
party to this Agreement, any shareholders’ agreement, other agreement(s)
restricting the transfer, purchase or repurchase of shares of Common Stock of
the Company, voting agreement and/or employment agreements, consulting
agreements, non-competition agreements, confidentiality agreements,
non-solicitation agreements or other agreements imposing such restrictions as
may be required by the Company. In addition, without in any way limiting the
effect of the foregoing, the Participant or other holder of the Shares shall be
permitted to transfer such Shares only if such transfer is in accordance with
the terms of the Plan, this Agreement, any shareholders’ agreement and any other
applicable agreements. The acquisition of the Shares by the Participant or any
other holder of the Shares shall be subject to, and conditioned upon, the
agreement of the Participant or other holder of such Shares to the restrictions
described in the Plan, this Agreement, any shareholders’ agreement and any other
applicable agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Option, the Shares and any other benefits underlying the Option as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such securities. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, make any other distribution of benefits or
take any other action, unless such delivery,




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
7

--------------------------------------------------------------------------------




distribution or action is in compliance with Applicable Law (including but not
limited to the requirements of the Securities Act). The Company is under no
obligation to register the Shares with the Securities and Exchange Commission or
to effect compliance with the exemption, registration, qualification or listing
requirements of any state securities laws, stock exchange or similar
organization, and the Company shall have no liability for any inability or
failure to do so. The Company may cause a restrictive legend or legends to be
placed on any certificate for Shares issued pursuant to the Option in such form
as may be prescribed from time to time by Applicable Law or as may be advised by
legal counsel.
11.    Certain Changes in Status. The Participant acknowledges that the
Administrator has the sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Option
(including but not limited to modifying the vesting and/or exercisability of the
Option) of any changes in the Participant’s status (other than termination) as
an Employee, including but not limited to a change from full-time to part-time,
or vice versa, or other similar changes in the nature or scope of the
Participant’s employment or service.
12.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have exclusive jurisdiction over any such dispute. The Company and
the Participant consent to the personal jurisdiction and waive any objection to
jurisdiction or venue in any such court.
13.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Option shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Option. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A, Code Section 422 and federal securities laws). The
Administrator also shall have unilateral authority to make adjustments to the
terms and conditions of the Option in recognition of unusual or nonrecurring
events affecting the Company or any Affiliate, or the financial statements of
the Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
14.    No Rights as a Shareholder. The Participant and the Participant’s legal
representatives, legatees, distributees or transferees shall not be deemed to be
the holder of any Shares subject to




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
8

--------------------------------------------------------------------------------




the Option and shall not have any rights of a shareholder unless and until
certificates for such Shares have been issued and delivered to him or them.
15.    Withholding. The Participant acknowledges that the Company shall require
the Participant or other person to pay to the Company in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Company to such authority for the account of the Participant,
and the Participant agrees, as a condition to the grant of the Option and
delivery of the Shares or any other benefit, to satisfy such obligations.
Notwithstanding the foregoing, the Administrator may in its discretion establish
procedures to permit the Participant to satisfy such obligation in whole or in
part, and any local, state, federal, foreign or other income tax obligations
relating to the Option, by electing (the “election”) to deliver to the Company
shares of Common Stock held by the Participant (which are fully vested and not
subject to any pledge or other security interest) and/or have the Company
withhold shares of Common Stock from the Shares to which the Participant is
otherwise entitled. The number of shares to be withheld shall have a Fair Market
Value as of the date that the amount of tax to be withheld is determined as
nearly equal as possible to, but not exceeding (unless otherwise permitted by
the Administrator in a manner in accordance with Applicable Law and applicable
accounting principles), the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.
16.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.
17.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
18.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
19.    Notice of Disposition. To the extent that the Option is designated as an
Incentive Option, if Shares of Common Stock acquired upon exercise of the Option
are disposed of within two years following the date of grant or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
9

--------------------------------------------------------------------------------




of the date and terms of such disposition and provide such other information
regarding the disposition as the Administrator may reasonably require.
20.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.
21.    Forfeiture of Option.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Option shall immediately be
terminated (to the extent not otherwise already terminated) and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.
(b)    For the purposes herein, a “Prohibited Activity” shall mean the
Participant’s violation of any of the Protective Covenants (as defined in the
Participant’s Employment Agreement) set forth in Section ____ of the Employment
Agreement.
(c)    Notwithstanding the provisions of Section 21(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 21(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 20 herein).
22.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Option, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant. In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
23.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.


[Signature Page Follows]




Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018
10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant effective as of the day and year first above written.


ATLANTIC CAPITAL BANCSHARES, INC.
By:                                                                    
Printed Name:                                                     
Title:                                                                  
Attest:
                                                                             
Secretary
[Corporate Seal]
PARTICIPANT
By:                                                             
Printed Name:                                            













Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018



--------------------------------------------------------------------------------





ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)


SCHEDULE A


Date Option granted:
___________________, _____
Date Option expires:
___________________, _____
Number of Shares subject to Option:
_______ shares
Option Price (per Share):
$________
 
 
Type of Option:
_____ Incentive Option
 
_____ Nonqualified Option





Date Installment First Exercisable
 
Percentage of Option Which Is Exercisable
 
 
 
 
 
 

    









ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN


Stock Option Agreement
(Employees)


SCHEDULE B
Employment Agreement
[Attached]








Stock Option Agreement (Employees – with Employment Agreement)
Rev. April 2018

